Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton.
Limitaría el alcance de nuestro dictamen a los hechos particulares de este caso. Informada la Autoridad de Ca-rreteras (en adelante Autoridad) “que las vallas existentes eran inadecuadas” en el área dé la autopista en Salinas y que el ganado con frecuencia cruzaba la vía pública en ese sector, la Autoridad faltó a su deber de tomar las medidas correctivas pertinentes. Tampoco alertó a los conductores de la posible presencia de animales en esa parte de la autopista.
Sin embargo, no coincido con los pronunciamientos ver-tidos por la opinión mayoritaria a los efectos de que, al amparo del Art. 404 del Código Político, 3 L.P.R.A. see. 422, la Autoridad tenía un deber de instalar veijas en toda la autopista porque “está ínsito en su obligación general de mantener seguras las vías ...”. Opinión mayoritaria, pág. 120. Considerando que la distancia comprendida por las autopistas de la Autoridad es extensa, imponerle este de-ber a esa corporación pública es irrazonable y oneroso.
Por la razones anteriormente expresadas, confirmaría la sentencia recurrida.